940 F.2d 652Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Franklin JONES, Plaintiff-Appellant,v.Edward W. MURRAY, Individually and in his official capacityas Director of the Virginia Department of Corrections, ToniV. Bair, Individually and in his official capacity asRegional Administrator of the Virginia Department ofCorrections, R.M. Muncy, Individually and in his officialcapacity as Warden of the Virginia State Penitentiary, H.D.Underwood, Individually and in his official capacity asMedical Administrator of the Virginia State Penitentiary,Glenda Adams, H. Resnick, F. Kafka, Al Taylor, L. Price,R.J. Leiston, Steven S. Smith, Defendants-Appellees.
No. 91-6287.
United States Court of Appeals, Fourth Circuit.
Submitted May 13, 1991.Decided July 22, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-89-45-N)
David Franklin Jones, appellant pro se.  Mark Ralph Davis, Office of the Attorney General of Virginia, Edward Meade Macon, McGuire, Woods, Battle & Boothe, Richmond, Va., Jean Marie D'Ovidio, Huff, Poole & Mahoney, P.C., Robert John Haddad, Shuttleworth, Ruloff, Giordano & Kahle, Virginia Beach, Va., for appellees.
E.D.Va.
AFFIRMED.
Before K.K. HALL and SPROUSE, Circuit Judges, BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
David Franklin Jones appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Jones' motion for a default judgment and affirm on the reasoning of the district court.  Jones v. Murray, GA-89-45-N (E.D.Va. Mar. 30, 1990 and Jan. 30, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.